                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

NOSHIR S. GOWADIA, FED. REG.    )            CIV. NO. 19-00090 LEK-KJM
#95518-022,                     )
                                )
          Plaintiff,            )            ORDER DENYING MOTION FOR
                                )            RECONSIDERATION
          vs.                   )
                                )
INTERNAL REVENUE SERV., et al., )
                                )
          Defendants.           )
_______________________________ )

      Before the court is Plaintiff’s Motion for Reconsideration of the March 12,

2019 Dismissal Order. See Order, ECF No. 11; Mot., ECF No. 14. Plaintiff

complains that the Court dismissed this action with prejudice before considering

his March 25, 2019 letter explaining his theory of the case, failed to address the

issues raised in his Complaint, misunderstood the facts underlying his claims, and

relied upon faulty precedent. He also asserts that this Court, the Ninth and Tenth

Circuit Courts of Appeal, and every other federal court to review his criminal

conviction and numerous civil cases have acted only to protect the Government

and pervert the true meaning of the Constitution.

      For the following reasons, the Motion for Reconsideration is DENIED.
                                I. LEGAL STANDARD

      When a ruling has resulted in a final judgment or order – as the March 12,

2019 Dismissal Order did – a motion for reconsideration may be construed as

either a motion to alter or amend judgment under Federal Rule of Civil Procedure

59(e) or a motion for relief from judgment under Rule 60(b). Sch. Dist. No. 1J

Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). Because

Plaintiff, a prisoner proceeding pro se, did not receive notice of entry of judgment

until March 25, 2019, and he filed his Motion within twenty-eight days thereafter,

the court applies Rule 59(e).

      Amending a judgment after entry is “an extraordinary remedy which should

be used sparingly.” McDowell v. Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir.

1999) (en banc) (per curiam). A Rule 59(e) motion may be granted if:

      (1) such motion is necessary to correct manifest errors of law or fact
      upon which the judgment rests; (2) such motion is necessary to
      present newly discovered or previously unavailable evidence;

      (3) such motion is necessary to prevent manifest injustice; or (4) the
      amendment is justified by an intervening change in controlling law.

Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). In unusual

circumstances, a court may also consider other grounds for amending or altering a

judgment under Rule 59(e). Id. (allowing amendment for clerical errors). “A



                                          2
motion for reconsideration is not intended to be used to reiterate arguments, facts

and law already presented to the court.” Welch v. Sisto, 2008 WL 4455842, at *1

(E.D. Cal. Oct. 3, 2008). Nor may a motion for reconsideration “be used to raise

arguments or present evidence for the first time when they could reasonably have

been raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos

Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations

marks, citations, and emphasis omitted).

                              II. BACKGROUND

      Plaintiff brought this suit in the District Court for the District of Columbia

on June 11, 2018. See Compl., ECF No. 1. The Complaint alleged that the

Internal Revenue Service (IRS) and Hawaii-based IRS agents Florence Poon,

Susan Mitsuyoshi, and Debra Tsuha (collectively, “Defendants”), falsified

information regarding Plaintiff’s 2003 tax return, and used this false information

seven years later in 2010, while his criminal proceedings were ongoing, to

disallow a $92,700 deduction. The IRS withdrew the claim in 2011, however, and

the case was dismissed.

      Plaintiff alleged Defendants perpetrated this fraud during his federal

criminal proceedings because he was then an “easy target,” to obtain a financial

reward, and because they were “heavily influenced” by former U.S. Attorney for

                                           3
the District of Hawaii, Florence Nakakuni, who prosecuted his criminal

proceedings. See id., PageID #3, #6. Plaintiff claimed that he was not challenging

his criminal proceedings, but only explaining how Defendants’ conduct impacted

his prosecution, and thus he argued that Heck v. Humphrey, 512 U.S. 477 (1994),

did not bar his claims. He alleged, however, that the Government used

Defendants’ allegedly fraudulent calculations during his criminal proceedings to

show that Plaintiff failed to declare all of his income, and that Mitsuyoshi testified

to this at his trial.1 Id., PageID #7. Plaintiff sought $5 million from the IRS and $3

million each from Poon, Mitsuyoshi, and Tsuha.

       The District of Columbia transferred the action to the District of Hawaii on

February 21, 2019. ECF No. 8.

                                  III. DISCUSSION

       First, Plaintiff had nine months to submit any additional, material

information in support of his Complaint before the March 12, 2019 Dismissal

Order was issued. He does not explain why he waited so long to submit this

allegedly important information, nor why he submitted it in a letter, rather than

moving to amend his Complaint. Based on these facts, Plaintiff cannot now



       1
        Plaintiff was convicted of violating the Arms Export Control and Espionage Acts, money
laundering, and tax fraud. See United States v. Gowadia, No. 1:05-cr-00486 (D. Haw. 2005).

                                              4
complain that the Court was too hasty in screening and dismissing his pleadings.

          Second, the Court reviewed Plaintiff’s March 25, 2019 letter when it was

filed and determined that nothing within the letter altered the March 12, 2019

Dismissal Order’s conclusion that Plaintiff cannot obtain damages in a Bivens2

action against the IRS or IRS agents Poon, Mitsuyoshi, and Tsuha. See Adams v.

Johnson, 355 F.3d 1179, 1184-85 (9th Cir. 2004) (“Because the Internal Revenue

Code gives taxpayers meaningful protections against government transgressions in

tax assessments and collection, we hold that Bivens relief is unavailable for

plaintiffs' suit against IRS auditors and officials.”); Wages v. IRS, 915 F.2d 1230,

1235 (9th Cir. 1990) (dismissing a claim against IRS agents “based upon allegedly

fraudulent and intimidating conduct” because “the remedies provided by

Congress, particularly the right to sue the government for a refund of taxes

improperly collected, foreclose a damage action under Bivens in this situation.”);

see also Major v. U.S. Internal Revenue Serv., 201 F. App’x 564, 566 (9th Cir.

2006); Ramirez v. United States, 2013 WL 10822053, at *5 (C.D. Cal. June 10,

2013) (“The Ninth Circuit, like most other circuits, has held that a Bivens remedy

is not available for alleged constitutional violations by government officials in the



          2
              Bivens v. Six Unknown Named Agents of the Fed. Bur. of Narcotics, 403 U.S. 388
(1971).

                                                    5
assessment and collection of taxes.”), aff,d, 604 F. App’x 567 (9th Cir. 2015).

       Third, Plaintiff clearly suggested in his Complaint that his claims regarding

Defendants’ alleged fraud had an influence on his conviction. And,

notwithstanding his statements to the contrary, the Motion for Reconsideration is

largely devoted to arguing the alleged irregularities and constitutional infirmities

in his trial, sentencing, and post-conviction relief proceedings. For example,

Plaintiff argues that he was denied the presumption of innocence, the trial judge

was inexperienced and biased, and his defense attorneys conspired with the

prosecution. As the Court explained in the March 12, 2019 Dismissal Order, if his

arguments regarding Defendants’ alleged fraud are accepted, including the effect

this fraud may have had at his trial, they would call his conviction into question

and are therefore barred by Heck.

      Finally, Plaintiff’s Motion for Reconsideration is plainly an attempt to

reargue issues that he raised or could have raised in his pleading, and to express

his general contempt for the federal courts, the Department of Justice, and the

United States government. Plaintiff provides no new facts or law that alter the

conclusion that he cannot seek money damages from the IRS or its agents based

on their alleged fraud in 2010.




                                          6
                                           IV. CONCLUSION

         Plaintiff provides no newly discovered or previously unavailable evidence

or intervening change in controlling law. Nor does he persuade the Court that

reconsideration is necessary to correct manifest errors of law or fact, or to prevent

a manifest injustice. Nothing within the Motion for Reconsideration, Plaintiff’s

March 25, 2019 letter, or the Complaint allows an inference that Plaintiff can state

a colorable claim for damages against Defendants or that his Complaint, if

successful, would not undermine his conviction. Plaintiff’s Motion for

Reconsideration is DENIED.

                  IT IS SO ORDERED.

                  DATED: HONOLULU, HAWAII, May 13, 2019.



                                                                               /s/ Leslie E. Kobayashi
                                                                               Leslie E. Kobayashi
                                                                               United States District Judge




Gowadia v. Internal Revenue Serv., et al., No. 1:19 cv 00090 LEK KJM; recon ‘19 Gowadia (dny no dmgs v IRS, Heck bar)




                                                           7
